DAUKSCH, Judge.
Appellants bring for our review an order of the trial court which quashed a subpoena duces tecum. They have designated their appeal as being an interlocutory appeal and we recognize it as such. We derive our authority for interlocutory review from Fla. *1327App. Rule 4.2. In this probate matter Fla. Probate and Guardianship Rule 5.100 also defines the right of appeal. In neither rule does a party have the right to interlocutory appeal from a non-final order in a probate action. In re Estate of Baker, 327 So.2d 205 (Fla.1976); Tyler v. Huggins, 175 So.2d 239 (Fla. 2 DCA 1965); In re Estate of Leterman, 238 So.2d 695 (Fla. 3 DCA 1970); Johnson v. General Motors Corp., 350 So.2d 1119 (Fla. 4 DCA 1977).
Appeal DISMISSED.
ALDERMAN, C. J., and MOORE, J., concur.